Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                    Jun 20 2013, 5:45 am
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

JEFFREY E. KIMMELL                                  GREGORY F. ZOELLER
South Bend, Indiana                                 Attorney General of Indiana

                                                    KATHERINE MODESITT COOPER
                                                    Deputy Attorney General
                                                    Indianapolis, Indiana



                               IN THE
                     COURT OF APPEALS OF INDIANA

ROBERT DASHON JAMES,                                )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )      No. 71A03-1301-CR-4
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                     APPEAL FROM THE ST. JOSEPH SUPERIOR COURT
                         The Honorable Jane Woodward-Miller, Judge
                              Cause No. 71D01-1208-FC-194


                                           June 20, 2013

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

BRADFORD, Judge
       South Bend police pulled over a speeding SUV in which Appellant-Defendant Robert

James was the front-seat passenger. When officers found a revolver in the center console,

James admitted that he knew it was in the vehicle and that he was returning it to his father.

James was eventually convicted of and sentenced for Class C felony felon in possession of a

handgun and sentenced to four years of incarceration. James contends that the State failed to

produce sufficient evidence to establish that he possessed the revolver found in the SUV.

Finding James’s argument unpersuasive, we affirm.

                          FACTS AND PROCEDURAL HISTORY

       At approximately 1:30 a.m. on August 3, 2012, South Bend Police Officer Anthony

Dawson observed a silver SUV exceeding the posted speed limit. When Officer Dawson

pulled the SUV over, he approached and detected a very strong odor of burnt marijuana

coming from the vehicle. Officer Dawson had the three occupants, of which James was the

front passenger, step out of the SUV. By this time, Officer Brandon Stec had arrived. When

the officers searched the SUV, Officer Stec found a loaded revolver in the center console.

Officer Stec handcuffed James and read him his Miranda1 rights, after which James agreed to

speak with him.

       James told Officer Stec that the SUV belonged to his mother, but when Officer Stec

asked James if there were any weapons in the SUV, he replied in the negative. When Officer

Dawson spoke with James, James admitted that he knew of the revolver, that it was owned by

his father, and that he was returning it to him. James knew the caliber and color of the gun


       1
           Miranda v. Arizona, 384 U.S. 436 (1966).

                                                      2
and admitted to placing it in the center console. James later claimed that the revolver

actually belonged to the SUV’s driver, Barnard Johnson.

       The State charged James with Class A misdemeanor carrying a handgun without a

license, Class C felony felon in possession of a handgun, and Class D felony carrying a

handgun after having been convicted of carrying a handgun without a license. Following a

bifurcated trial, James was ultimately convicted of Class C felony felon in possession of a

handgun, for which the trial court sentenced him to four years of incarceration.

                                       DISCUSSION

              Whether the State Produced Sufficient Evidence to Sustain
               James’s Felon in Possession of a Handgun Conviction

       When reviewing the sufficiency of the evidence to support a conviction, we consider

only the probative evidence and reasonable inferences supporting the verdict. Drane v. State,

867 N.E.2d 144, 146 (Ind. 2007). It is the factfinder’s role to assess witness credibility and

weigh the evidence to determine whether it is sufficient to support a conviction. Id. We

consider conflicting evidence in the light most favorable to the trial court’s ruling. Id. We

affirm the conviction unless no reasonable fact-finder could find that the elements of the

crime were proven beyond a reasonable doubt. Id.

       James contends only that the State produced insufficient evidence to establish that he

possessed the handgun found in the SUV. Officer Dawson testified, however, that James

told him that he placed the revolver in the center console of the SUV. This is sufficient to

prove beyond a reasonable doubt that James possessed the revolver. James points to his

initial claim that there were no weapons in the SUV and his later statement that the revolver

                                              3
actually belonged to Johnson. James’s argument amounts to nothing more than an invitation

to reweigh the evidence, which we will not do. The State produced sufficient evidence to

sustain James’s conviction for Class C felony felon in possession of a handgun.

      The judgment of the trial court is affirmed.

RILEY, J., and BROWN, J., concur.




                                            4